United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1159
                        ___________________________

                             United States of America

                                       Plaintiff Appellee

                                         v.

       Antoinne Lee Washington, also known as Antionne Lee Washington

                                     Defendant Appellant
                                  ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                            Submitted: March 13, 2020
                              Filed: April 22, 2020
                                  [Unpublished]
                                 ____________

Before ERICKSON, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      On August 1, 2018, Antoinne Lee Washington was convicted of sex trafficking
by force, fraud, or coercion in violation of 18 U.S.C. §§ 1591(a)(1) and (b)(1), and
transportation to engage in prostitution in violation of 18 U.S.C. § 2421(a). He
appeals asserting the district court1 erred when it admitted “other acts” evidence
under Federal Rule of Evidence 404(b) and when it allowed an expert to testify about
sex trafficking. We have jurisdiction under 28 U.S.C. § 1291 and we affirm.

I. Background

       Washington and C.S. met during the winter of 2013–2014 and within a few
months C.S. was engaging in prostitution under Washington’s direction. The
relationship was stormy, was marked by physical and emotional violence, and was
dominated by Washington’s controlling behavior. The pair traveled frequently,
crossing state lines and settling in different cities for short periods of time. In
September 2017, police were called to a hotel in Urbandale, Iowa, in response to a
report of domestic violence involving Washington and C.S. This incident ultimately
led to Washington’s arrest and the charges in this case.

      Washington pled not guilty and proceeded to trial. Prior to trial the prosecution
gave notice under Rule 404(b) noting its intent to offer evidence related to: (1) a 2017
domestic assault of C.S. by Washington; (2) Washington’s coercion of another victim
in C.S.’s presence in 2017; and (3) Washington’s 2011 conviction for pandering-
induced by menacing. Washington filed a motion in limine objecting to the
admission of all three items covered by the Rule 404(b) notice and to the
prosecution’s offer of an expert witness on the business of sex trafficking.
Washington argued the proffered evidence was improper character evidence under
Rule 404(b)(1) and its probative value was substantially outweighed by the danger
of unfair prejudice. He also argued expert testimony was not necessary to assist the
jury.



      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                          -2-
       The district court held that each of the proffered Rule 404(b) items was
admissible, though for different reasons. The court concluded the 2017 domestic
assault and the coercion of another witness in the presence of C.S. were intrinsic
evidence of the crime charged and thus outside the scope of Rule 404(b). The district
court concluded the 2011 pandering conviction was covered by Rule 404(b), finding
the evidence was relevant to knowledge and intent, was factually similar, and was
close enough in time to be admitted. The court applied the Rule 403 balancing test
to the proffered evidence and, after limiting the scope of the testimony, found the
evidence as limited was not unfairly prejudicial.

       The district court rejected Washington’s request to exclude expert testimony
on the grounds that the proffered testimony was relevant and would assist the jury as
required under Rule 702. The expert witness testified generally about business and
jargon of sex trafficking but did not discuss the case’s specific facts.

       At trial Washington’s theory of defense was that while he and C.S. had a
stormy personal relationship, C.S. was a willing prostitute and business partner. He
denied any force or coercion related to the prostitution. C.S. testified she wanted to
engage in prostitution and used the internet to solicit customers; however,
Washington created the website, determined what photos would be used, and
established rules for C.S. to follow. The jury convicted Washington on both counts
and Washington appeals.

II. Discussion

      A. Other Acts Evidence

       We review a district court’s admission of evidence under Rule 404(b) for abuse
of discretion. United States v. Geddes, 844 F.3d 983, 989 (8th Cir. 2017). Likewise,
the district court has broad discretion to admit intrinsic evidence. United States v.

                                         -3-
Guzman, 926 F.3d 991, 1000 (8th Cir. 2019). We will not reverse the court’s
decision to admit Rule 404(b) evidence or intrinsic evidence unless the evidence
“clearly had no bearing on the case and was introduced solely to prove the
defendant’s propensity to commit criminal acts.” Id. (quotation marks omitted);
Geddes, 844 F.3d at 989.

       Evidence of prior acts is admissible if it is: (1) relevant to a material issue
raised at trial; (2) similar in kind and close in time to the charged crime; (3) supported
by sufficient evidence to support a jury finding that the defendant committed the other
act; and (4) its probative value is not substantially outweighed by its prejudicial
effect. Geddes, 844 F.3d at 989–90. Rule 404(b) prohibits the admission of prior
acts to prove a defendant has a propensity to commit the crimes charged, but does not
preclude intrinsic evidence tending to provide the context of the crime charged.
Guzman, 926 F.3d at 999.

       Central to Washington’s appeal is his claim that the evidence is irrelevant
because C.S. engaged in completely voluntary prostitution. The evidence, however,
was directly relevant to the question of whether C.S.’s conduct was in fact voluntary
or whether she was forced or coerced into prostitution. Even though C.S. testified
that her prostitution was her idea, the evidence presented by the government tended
to establish that during the course of the relationship Washington forced or coerced
C.S. to prostitute herself.

       Because Washington’s 2017 domestic assault of C.S. and coercion of another
victim are “inextricably intertwined” with the sex-trafficking by force charge in this
case, the evidence was properly admitted as intrinsic evidence. See United States v.
Campbell, 764 F.3d 880, 888 (8th Cir. 2014) (quoting 18 U.S.C. § 1591(e)(2)(B))
(evidence is intrinsic if it is “part of a ‘pattern intended to cause a person to believe
that failure to perform an act of prostitution would result in serious harm.’”).



                                           -4-
       Washington’s 2011 conviction for pandering was properly admitted under
Rule 404(b) because it tended to show Washington’s knowledge and intent to coerce
or force C.S. into prostitution. The district court properly weighed the Rule 403
factors, limited the scope of the testimony, and gave a limiting instruction designed
to reduce the risk of prejudice. See United States v. Cotton, 823 F.3d 430, 435 (8th
Cir. 2016).

      B. Expert Testimony

      A district court’s decision to admit expert testimony is given substantial
deference and reviewed for abuse of discretion. Geddes, 844 F.3d at 991. We will
reverse a conviction only if improperly-admitted expert testimony substantially
influenced the verdict. United States v. Merrell, 842 F.3d 577, 582 (8th Cir. 2016).

       We find no abuse of discretion in allowing an expert to testify about the
business and jargon of sex trafficking in this case. Geddes, 844 F.3d at 991 (allowing
expert testimony “regarding the operation of a prostitution ring, including recruitment
of prostitutes and the relationship between pimps and prostitutes, and regarding
jargon used in such rings”) (quotation marks omitted). The expert had adequate
credentials and sufficient factual data on which to base her testimony. It was useful
to the jury and Washington’s generalized argument that she did not testify on the
specific facts of his relationship with C.S. is insufficient to warrant exclusion.

III. Conclusion

      The district court did not abuse its discretion in admitting the “other acts”
evidence or allowing the expert testimony. We affirm.
                      ______________________________




                                         -5-